Citation Nr: 0307005	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  02-05 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

The veteran had service between December 1941 and March 1946.  
Service department records reflect that he was 
"beleaguered" from December 1941 to April 8, 1942; he was 
"missing" on April 9, 1942; he was a prisoner of war (POW) 
from April 10, 1942, to August 30, 1942; he had "no casualty 
status" from August 31, 1942, to August 31, 1944; he had 
recognized guerilla service from September 1, 1944, to 
October 9, 1945; and he served in the regular Philippine Army 
from October 10, 1945, to March 1946.  

The veteran died in December 1991, and the appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  In the same decision, the RO also denied 
entitlement to payment of accrued benefits.  In 
correspondence forwarded to the RO with her substantive 
appeal, the appellant noted that she was appealing only the 
issue of service connection for the cause of the veteran's 
death.  Thus, the issue of entitlement to payment of accrued 
benefits is not now before the Board.  38 C.F.R. § 20.204 
(2002).


FINDINGS OF FACT

1.  The veteran died in December 1991 at the age of 71 from 
cerebrovascular disease and hypertension; there were no 
listed contributory causes of death.  

2.  At the time of his death, the veteran was not service-
connected for any disability.

3.  There is no competent evidence of record demonstrating a 
nexus between the cause of the veteran's death and his 
military service. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have now been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA eliminated the concept of a well-grounded claim, and 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decision dated in May 2000, a rating decision dated in 
January 2002, and a January 2002 statement of the case (SOC), 
the RO provided the appellant with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate her claim.  In a May 2001 letter, the 
appellant was notified what evidence she needed to submit in 
order to substantiate her claim, and what evidence VA would 
obtain.  The letter explained that VA would make reasonable 
efforts to help her get pertinent evidence, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  In essence, she was 
asked to provide specific information and evidence needed in 
her case.  The January 2002 SOC explained the notice and duty 
to assist provisions of the VCAA, including the respective 
responsibilities of the parties to secure evidence.  Thus, 
the Board is satisfied that the RO has provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In any event, the Board notes that the RO has extended 
significant efforts to assist the appellant with her claim.  
Thus, in this regard, the Board finds that the duty to assist 
the appellant with the development of her claim has been 
satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Background

Service department records indicate that service medical 
records pertaining to the veteran were lost or destroyed as a 
result of the war.  The only remaining service records 
containing information pertinent to the veteran's health 
during service are two Philippine Army personnel affidavits, 
dated in October 1945 and February 1946 and signed by the 
veteran.  In both affidavits, "none" is entered in the area 
where the veteran was asked to list all wounds and illness he 
incurred in service.  The remainder of the service records do 
not reveal abnormalities associated with any of the veteran's 
bodily systems.

In May 1955, the veteran filed a claim of service connection 
for residuals of in-service eye and ear injuries.  He alleged 
that during his captivity as a POW, a Japanese soldier struck 
him on the head with the butt of a rifle when the veteran 
turned to drink some water.  In support of his claim, the 
veteran furnished a November 1954 letter from private 
physician that lists the results of examinations of the 
veteran's eyes and ears.  In a June 1955 affidavit from 
another private physician, V. Z., M.D., reported that he 
treated the veteran for eye and ear injuries, to the extent 
possible at the time, while they were both in a POW camp.  In 
other affidavits dated in 1955, two former comrades of the 
veteran reported that they witnessed a Japanese soldier using 
the butt of a rifle to strike the veteran's head.  By an 
August 1955 decision, the RO denied service connection for 
residuals of in-service eye and ear injuries.  

In a June 1982 medical certificate, R. H., M.D., reported 
that the veteran had been under his medical care since 
January 1973 for treatment of multiple avitaminosis, 
pellagra, and beriberi heart disease.  Dr. Hechanova reported 
that the veteran's illnesses were "probably due to the after 
effects of the Bataan-Capaz "Death March" . . . wherein the 
[veteran] was a participant."  The physician stated that the 
veteran still had frequent bouts of numbness of his whole 
body, anorexia, muscle cramps, pedal edema, calf tenderness, 
paresthesia and hyperactivity, and bleeding and hypertrophy 
of the gums and tongue.  

The veteran presented for VA examination in September 1982.  
The physician reported that examination revealed no evidence 
of residuals of multiple avitaminosis, pellagra, or beriberi 
heart disease.  X-ray studies showed minimal cardiac 
enlargement, predominantly of the left ventricle, and 
findings in both lower lung fields were consistent with 
either congestive changes or minimal pneumonitis.  

In a January 1983 affidavit from another private physician, 
B. P. M.D., it was reported that the veteran "had been sick 
of chronic avitaminosis, vit-B, chronic articular rheumatism, 
blurred vision of the left eye, and deafness of the left 
ear."  Dr. P. stated that the veteran had been under his 
care in 1943 and 1944, and subsequent years thereafter.  Dr. 
P. reported that clinical records pertaining to the veteran 
were all lost or destroyed in a fire started by 
"dissidents" in 1950.  

By an October 1982 decision, the RO denied service connection 
for avitaminosis, pellagra, and beriberi heart disease, 
holding that the evidence did not show the veteran was 
currently suffering from avitaminosis, beriberi heart 
disease, or pellagra to a compensable degree, and which could 
be attributed to his POW experience.  The veteran did not 
initiate an appeal of the decision.  

The certificate of death indicates that the veteran was 71 
years old when he died on December [redacted], 1991.  The death 
certificate listed cerebrovascular disease and hypertension 
as the immediate cause of death.  No other condition was 
noted as a significant condition contributing to the 
veteran's death.  The death certificate was signed by one of 
the veteran's private physicians, J. M. Jr., M.D.  

The RO received the appellant's claim of service connection 
for the cause of the veteran's death in June 1999.  She has 
furnished numerous statements of her own to the effect that 
she is confident the veteran suffered diseases in service 
that played some role in his death due to cerebrovascular 
disease and hypertension.  In an affidavit submitted with her 
substantive appeal, the appellant reported that the veteran 
experienced malnutrition, beriberi heart disease, 
hypovitaminosis, and malaria since his release as a POW.

Of record is an April 2001 medical certificate from another 
private physician, J. J., M.D., who reported that he treated 
the veteran for "recurrent pedal edema secondary to chronic 
malnutrition, beri-beri, and hypovitaminosis which he 
suffered during the war."  Dr. J. stated that he treated the 
veteran for 10 years, and the veteran "subsequently 
developed cardiac myopathy and eventually died . . . because 
of cerebrovascular accident and hypertension."  Clinical 
records from Dr. J.'s office, dated in March and October 
1981, reveal diagnosis of malnutrition, beriberi heart 
disease.  Diagnosis of pedal edema is shown in an August 1983 
clinical record.  

In a June 2001 letter, Dr. M. (the physician who signed the 
certificate of death) reported that the veteran underwent 
treatment secondary to hypertension for "several years," 
and he was bedridden for 10 years prior to his death.  In an 
August 2001 letter to Dr. M., the RO requested that the 
physician furnish any clinical and/or treatment records in 
his possession that pertain to the veteran.  If such 
treatment records weren't available, Dr. M was asked to 
submit a statement detailing the symptoms, diagnoses, and 
treatment he provided the veteran.  In response to the RO's 
request, Dr. M. wrote the following:

Please be informed that said 
medical/treatment records are no longer 
available due to some unavoidable 
circumstance such as typhoon and 
earthquake which damaged part of our 
records.  As far as I can recall [the 
veteran] has been under my treatment at 
home since July of 1987 due to dizziness 
and difficulty of breathing.  He was the 
releived [sic] for a while [with] said 
medication until 2 years prior to his 
death, [the veteran] became weak with 
productive cough.  Later on 
hospitalization was advised due to his 
deteriorating condition until [a] few 
days prior to his death 
[a]ntihypertensive medications were 
replaced by Captopril . . . and 
Furosimide . . . but still [the veteran] 
expired December [redacted], 1991.

Legal Criteria and Analysis

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  A disability which caused 
the veteran's death is service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
for certain chronic diseases, including cardiovascular-renal 
disease, will be presumed if any of those diseases become 
manifest to a compensable degree within the year after active 
service.  Service connection for certain diseases specific as 
to prisoners of war, including beriberi heart disease, will 
be presumed if any of those diseases become manifest to a 
compensable degree at any time after discharge or release 
from active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  Lathan v. Brown, 7 Vet. App 
359 (1995).

In this case, the veteran did not establish service 
connection for any disability during his lifetime, and when 
he died he did not have any claims pending with VA.  The 
causes of his death were cerebrovascular disease and 
hypertension.  The service records do not indicate any 
treatment for cardiovascular or cerebrovascular problems, and 
there is no evidence of any such disease in service.  There 
is no evidence in this case of cardiovascular disease in the 
first postservice year so as to warrant presumptive service 
connection for any such disability.  Post-service medical 
records, dated more than 36 years after the veteran's 
military service, provide no basis for establishing a causal 
link between the causes of death in this case and service.  
Although Dr. P. reported in 1983 that the had treated the 
veteran for numerous medical disorders, including treatment 
in 1943 or 1944, he did not express that he treated the 
veteran for a cardiovascular or cerebrovascular disorder in 
the mid-1940s.  Dr. M., the physician who signed the 
certificate of death, reported in June 2001 that he had 
treated the veteran since 1987, and his records do not reveal 
any causal relation between an in-service injury or disease 
and the medical disorders for which he treated the veteran.  

The Board has considered the medical statements from Dr. H. 
and Dr. J, who opined that there is a causal relationship 
between various diseases the veteran incurred in service, and 
his fatal cerebrovascular disease and hypertension.
However, the Board notes that the physicians' opinions were 
not based on a verified in-service disease or injury, but 
appear premised on an inaccurate history the physicians 
accepted as reliable.  The physicians both report that the 
veteran suffered malnutrition, avitaminosis, pellagra, and 
beriberi heart disease in service.  However, aside from the 
reports of those two physicians, the record is devoid of 
evidence showing the manifestation of disease during the 
veteran's service.  To the contrary, the service records 
indicate that the veteran himself on his separation from 
service that he sustained no wounds or illness during 
service.  In this regard, it must be noted that the U.S. 
Court of Appeals for Veterans Claims has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458 (1993); Moreau v. Brown, 9 Vet. 
App. 389 (1996); Swann v. Brown, 5 Vet. App. 229 (1993).  

The Board has reviewed the appellant's contentions, including 
those on her VA Form 9 substantive appeal.  Her statements to 
the effect that the veteran developed a cardiovascular or 
cerebrovascular disease in service from which he died cannot 
by themselves establish that this is so.  The appellant is a 
layperson and, as such, is not competent in matters requiring 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the Board concludes that the preponderance 
of the evidence in this case is against the claim for service 
connection for the cause of the veteran's death, and the 
claim must be denied.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

